[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO DISMISS
This case exemplifies the risks of proceeding pro se.1 The defendant's response to the complaint, a letter file-stamped April 11, 2000, was treated by the clerk as an appearance and an answer.2 So deemed, the letter prevented the entry of requested defaults for failure to appear and for failure to plead. It would seem inequitable to hold the letter not to be an appearance for the purpose of § 10-30 of the Practice Book, when it has in fact been considered an appearance for the purpose of avoiding the entry of a default.
The later motion to dismiss for allegedly improper service, file-stamped September 15, is therefore untimely both because of passage of time; see § 10-30 of the Practice Book; and because of the order of pleadings. See §§ 10-6, 10-7 and 10-32 of the Practice Book. The motion to dismiss is denied.
Beach, J.